EDGERTON, Associate Justice
(dissenting).
In District of Columbia v. Murphy, 314 U.S. 441, 62 S.Ct. 303, 86 L.Ed. 329, the Supreme Court said: “We hold that persons are domiciled here who live here and have no fixed and definite intent to return and make their homes where they were formerly domiciled. * * * The intention to return must be unconditional * * *. In order to retain his former domicile, one who comes to the District to enter Government service must always have a fixed and definite intent to return and take up his home there when separated from the service.” 314 U.S. at pages 454, 455, 456, 62 S.Ct. at page 309.
The petitioners live here. The Court ruled in the Murphy case that “The place where a man lives is properly taken to be his domicile until facts adduced establish the contrary.” 1 The question therefore is whether the Board was clearly wrong in failing to find that the petitioners had proved that they had a “fixed and definite,” an “unconditional,” intent to return to Texas when Clifford G. Beckham is separated from the service.
I think the Board was right. Clifford G. Beckham himself testified in effect that his intent to return to Texas was not fixed and definite, but conditional, as I understand those terms. He said: “If they force me out [of government service] at 70, I will go back [to Texas], At 76, I do not know.” He said that though he were forced to retire before he was 76, he might take another position here if he were offered one at a salary sufficiently better than his probable earnings in Texas. According to his own testimony, therefore, his intent to return to Texas was conditional on (1) the age at which he might be separated from the government service and (2) the comparative employment opportunities here and in Texas that he might then find. This testimony was not contradicted.
An intent to return to a former home, subject only to some highly improbable contingency, would perhaps be fixed and definite, rather than conditional, within the *704meaning of the rule. Perhaps nearly all intents to return are subject to some highly improbable contingencies. But considerations of that sort do not decide this case. An employee’s intent to return to his former home when he retires from government service may well be subject only to contingencies that clearly appear to be highly improbable. But the intent of Clifford G. Beckham to return to Texas is subject to a contingency that does not clearly appear to be at all improbable. It seems to me a paradox to say that this qualified intent is clearly fixed, definite, and unconditional.
The possibility that the government may continue to employ Beckham until he is 76 years old is slight and may be ignored. But the other contingency that qualifies his intent to return to Texas cannot be ignored. It is not clearly improbable that a tax lawyer of long experience in the Bureau of Internal Revenue, who once practiced law in Fort Worth but who left Fort Worth 19 years ago, who has lived in Washington ever since, and who has no definite prospect of employment anywhere when he retires from the Bureau, may then discover a substantially better opportunity for employment in Washington than in Fort Worth. Even if the opposite contingency, the one in which Beckham intends to return to Fort Worth, were — as it is not —shown to be the more probable of the two, the Board’s decision would still be right, since Beckham’s intent to return to Fort Worth would still be qualified by a very substantial condition.
The Collier case seems to me quite unlike this one. Collier testified without qualification that he intended to return to New Hampshire at the end of his government service. In the presence of some additional evidence tending to show that he had that intent and in the absence, as we thought, of any evidence to the contrary, the Board’s finding to the contrary seemed to us clearly wrong. We have no reason to suppose that if Collier had been asked additional questions, his intention to return would have appeared to be subject to some contingency that was not unlikely to occur. Beckham’s candor in answering the additional questions that were asked of him does not obviate the legal effect of the facts that he disclosed.
As the court points out, government counsel conceded that he could not distinguish the Collier case; he thought it wrong. But he contended that the Board’s decision in the present case was right and should be affirmed. Even if he had confessed error, we could not reverse the Board’s decision unless we thought it wrong. Young v. United States, 315 U.S. 257, 258, 62 S.Ct. 510, 86 L.Ed. 832; Hoover Co. v. Coe, 325 U.S. 79, 65 S.Ct. 955, 89 L.Ed. 1488; Parlton v. United States, 64 App.D.C. 169, 75 F.2d 772.

 314 U.S. at page 455, 62 S.Ct. at page 309. “In the Murphy case the Supreme Court placed the burden upon the individual quartered in the District to establish domicile elsewhere to escape the tax.” Beedy v. District of Columbia, 75 U.S.App.D.C. 289, 291, 126 F.2d 647, 649.